DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, dated 17 September 2021, have been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "the controller including logic executed by one or more processors of the controller, causing the one or more processors to receive the output signal from the sensor device; analyze the output signal to determine a tissue thickness of the bladder based on the plurality of wavelength ranges penetrating the corresponding range of tissue depths of the bladder; and determine a degree of bladder fullness based on the determined tissue thickness of the bladder." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "the controller including logic executed by one or more processors of the controller, causing the one or more processors to receive the output signal from the sensor device; analyze the output signal to determine a tissue thickness of the bladder based on the plurality of wavelength ranges penetrating the corresponding range of tissue depths of the bladder; and determine a degree of bladder fullness based on the determined tissue thickness of the bladder" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites “a bladder monitoring system comprising: a sensor device fixedly positionable on an external wall of a 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception. 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 5 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1. 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the output signal of the sensor device is indicative of an amount of emitted light that is scattered by the external wall of the bladder.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the output signal of the sensor may include any kind of output indicative of reflected emitted light, including a human action following observation of the sensor emitting light). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the executed logic causes the one or more processors to determine the degree of bladder fullness based on an inverse relationship between the degree of bladder fullness and a magnitude of the output signal of the sensor device.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, determining the degree of bladder fullness could be performed by any person or computer capable of reading the sensor signal). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the controller is configured to generate an output that is detectable by a patient when the determined degree of bladder fullness exceeds a threshold.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the controller output could include any output at all which could be read by any person or computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the controller is configured to send a notification to a mobile device of a patient when the determined degree of bladder fullness exceeds a threshold.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the controller output could 
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the sensor device includes at least one pair of suture openings, the at least one pair of suture openings configured to enable sutures to affix the sensor device to the external wall of the bladder without piercing the internal wall of the bladder.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the sensor may be affixed in any way that would not pierce an internal wall of the bladder). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the light emitter of the sensor device is further configured to emit light to reflect from an interior wall of the bladder that is distal to a location of the sensor device.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the sensor may emit light at any external bladder wall in any way). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the controller is configured to cause an associated urinary control apparatus to perform a function when the output signal of the sensor device exceeds a predetermined threshold.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the controller output could include any output at all which could be read by any person or computer which could then prompt a function). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the controller is integrated with the urinary control apparatus.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the controller may be placed anywhere and partnered with any device so long as it is also coupled to the sensor). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the controller is separate from the urinary control apparatus.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the controller may be placed anywhere and partnered with any device so long as it is also coupled to the sensor). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein a spacing between the light emitter and the detector is in a range from about 8.2 to 10.4 mm.” The claim element of claim 1 of a bladder monitoring system including a sensor and controller is recited with a high level of generality (as written, the spacing of the emitter and light source may be any distance apart, and any configuration capable of fitting on the sensor device). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "wherein the output signal is configured to be utilized by a controller operatively coupled to the sensor device to determine the tissue thickness of the bladder and when the degree of fullness of the bladder exceeds a predetermined threshold." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 15 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 15, the limitations "wherein the output signal is configured to be utilized by a controller operatively coupled to the sensor device to determine the tissue thickness of the bladder and when the degree of fullness of the bladder exceeds a predetermined threshold" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites “the sensor device of Claim 14” which includes “a sensor device for detecting fullness of a bladder of a patient, the sensor device comprising: a base surface to fixedly attach onto an external wall of the bladder without piercing an internal wall of the bladder; a light source coupled to the base surface, the light source configured to emit light in a plurality of wavelength ranges, wherein the plurality of wavelength ranges enables the emitted light to penetrate a corresponding range of tissue depths; and a light detector positioned to detect light scattered from an external wall of the patient's bladder based on the emitted light from the light source such that an amount of scattering is correlated to a degree of 

	In Summary, claim 15 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "detecting, by a detector of the sensor device, light reflected by the external wall of the bladder based on the emitted light in the plurality of wavelength ranges being reflected from the corresponding range of tissue depths of the bladder; generating, by the sensor device, an output signal corresponding to the light reflected by the external wall based on the emitted light; receiving, by a controller, the output signal from the sensor device; analyzing, by the controller, the output signal to determine a tissue thickness of the bladder based on the plurality of wavelength ranges penetrating the corresponding range of tissue depths of the bladder; determining, by the controller, a tissue thickness of the bladder based on the output signal; and determining, by the controller, a degree of fullness of the bladder." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 20 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 20, the limitations "detecting, by a detector of the sensor device, light reflected by the external wall of the bladder based on the emitted light in the plurality of wavelength ranges being reflected from the corresponding range of tissue depths of the bladder; generating, by the sensor device, an output signal 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites “a method to monitor fullness of a bladder of a patient, the method comprising; emitting light by a light emitter of a sensor device, in a plurality of wavelength ranges onto an external wall of the bladder, wherein the sensor device is affixed to the external wall of the bladder without piercing an internal wall of the bladder, and wherein the plurality of wavelength ranges enables the emitted light to penetrate a corresponding range of tissue depths.” The limitations of “a light emitter”, “a detector”, and “the controller including logic executed by one or more processors” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic light emitter, a generic light detector, and a generic processor or computing device, which Cronin (U.S. 20180263558 A1) describes as both routine and conventional in its description of a “a typical pulse oximeter comprises an electronic processor and a couple of small light-emitting diodes facing a photodiode” (Paragraph 0029) such that it is routine and conventional to combine these three generic elements into some sensor device. Nagale (U.S. 20130018281 A1) 
	In Step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 20 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
Besides the abstract idea of claim 20, claim 21 recites the limitation “performing a function, by a urinary control apparatus associated with the sensor device, when the degree of fullness exceeds a predetermined threshold.” The claim element of claim 20 of monitoring fullness of a bladder using a sensor is recited with a high level of generality (as written, the device does not require any specific function occurring in conjunction with the sensor output, and any function may be performed). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 20, claim 22 recites the limitation “wherein the urinary control apparatus comprises a pudendal neural stimulation device.” The claim element of claim 20 of monitoring fullness of a bladder using a sensor is recited with a high level of generality (as written, the device does not require any specific device to perform a function, and could include a person triggering a separate device to perform a function). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 20, claim 23 recites the limitation “wherein the function comprises sending a notification to the patient.” The claim element of claim 20 of monitoring fullness of a bladder using a sensor is recited with a high level of generality (as written, the device does not require any specific function occurring in conjunction with the sensor output, and any function may be performed). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 20, claim 24 recites the limitation “wherein the notification includes information on the degree of bladder fullness or of a need to urinate.” The claim element of 
Besides the abstract idea of claim 20, claim 25 recites the limitation “wherein the function comprises electronic initiation of urination.” The claim element of claim 20 of monitoring fullness of a bladder using a sensor is recited with a high level of generality (as written, the device does not require any specific function occurring in conjunction with the sensor output, and any function may be performed). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being anticipated by Hu (CN 103598893) in view of Nagale (U.S. 20130018281 A1), further in view of De Kok (U.S. 20090163819 A1).
Regarding claim 1, Hu teaches a bladder monitoring system comprising: a sensor device fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder (Sensor device, Fig. 1; Paragraphs 0055 and 0062). The sensor device can be shown to be fixedly positionable on the bladder wall in paragraphs 0038 of Hu, wherein it is described that the system of Hu overcomes 
Regarding claim 2, Hu teaches the system of claim 1, wherein the output signal of the sensor device is indicative of an amount of emitted light that is scattered by the external wall of the bladder (Paragraphs 0038 and 0055).
Regarding claim 3, Hu teaches the system of claim 1, wherein the output signal of the sensor device is indicative of an intensity of reflected emitted light (Paragraphs 0055 and 0056).
Regarding claim 4, Hu teaches the system of Claim 1, wherein executed logic causes the one or more processors to determine the degree of bladder fullness based on an inverse relationship between the degree of bladder fullness and a magnitude of the output signal of the sensor (Paragraphs 0038, 0052, and 0095).
Regarding claim 8, Hu teaches the system of Claim 1, wherein the light emitter of the sensor device is further configured to emit light to reflect from an interior wall of the bladder (WIPO Patentscope Abstract Translation—emitting detection light rays with set intensity to the interior of the urinary bladder wall) that is distal to a location of the sensor device (Paragraph 0062).
Regarding claim 13, Hu teaches the system of Claim 1, wherein a spacing between the light emitter and the detector is in a range from about 8.2 to 10.4 mm (Paragraph 0090). The distance between the light emitter and detector falls within knowledge of a person having ordinary skill in the art at the time of filing in order to prevent direct transmission of light from the emitter to the detector while maintaining a small size of the sensor to reduce implantation recovery time. This could be seen as 
Regarding claim 14, Hu teaches a sensor device for detecting fullness of a bladder of a patient, the sensor device comprising: a base surface (Base surface 11, Fig. 2A) to fixedly attach onto an external wall of the bladder without piercing an internal wall of the bladder (Sensor device, Fig. 1; Paragraph 0062), as the device is implanted in the bladder wall in such a way to minimize a wound, such that it would not pierce through the wall of the bladder (Paragraphs 0057 and 0090). Hu further teaches the sensor device including a light source (Light emitter portion A, Fig. 1; Paragraph 0062) and light detector (Photosensitive portion B, Fig. 1; Paragraph 0062) coupled to the base surface, the light source and detector positioned and configured to emit light onto and detect light scattered from an external bladder wall of the patient’s bladder (Paragraphs 0055 and 0062) such that an amount of scattering is correlated to a degree of fullness of the patient’s bladder (Paragraph 0038); and wherein the detector is configured to generate an output signal correlated to the amount of scattering by the external wall of the patient’s bladder (Paragraphs 0055-0056). Hu further teaches that light reflects from varying depths of the bladder to inform the device of the thickness of the bladder wall corresponding to a filling state of the bladder (Abstract—different degrees of transmission and reflection occur to the detection light rays according to different urinary bladder wall thicknesses caused by different filling states of the urinary bladder). Hu additionally teaches a measuring system which utilizes the sensor signals to measure the bladder volume and thus provide a bladder fill state of the patient based on the light intensity information, which itself is reflective of the determined tissue thickness of the bladder (Abstract). However, applicant has argued that it is not clear that Hu teaches the sensor device is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder. Nagale additionally teaches various bladder sensor systems wherein in some embodiments, a sensor device is fixedly positionable on an external wall of a bladder without piercing an internal wall of the bladder 
Regarding claim 16, Hu teaches the sensor device of Claim 14, wherein the light source is a light-emitting diode (Paragraph 0081).
Regarding claim 17, Hu teaches the sensor device of Claim 14, wherein the light detector is a photodiode (Paragraph 0065). 
Regarding claim 20, Hu teaches a method to monitor fullness of a bladder of a patient, the method comprising: emitting light by a light emitter of a sensor device onto an external wall of the bladder (Paragraphs 0055, 0062, and 0094); wherein the sensor device is affixed to the external wall of the bladder without piercing an internal wall of the bladder (Sensor device, Fig. 1; Paragraphs 0055 and 0062). The sensor device can be shown to be fixedly positionable on the bladder wall in paragraphs 0038 of Hu, wherein it is described that the system of Hu overcomes prior art challenges where external mechanical motion and pressures interfere with bladder sensors to decrease the accuracy of the sensor readings and in paragraph 055 of Hu, wherein the sensor is described as being implanted in the wall of the bladder, thus being fixedly positionable.  The device of Hu can further be shown to be positionable without piercing an internal wall of the bladder as the device is implanted within the bladder wall (Paragraphs 0055); to remain in the wall of the bladder, it would be inherent that the device not move further and pierce the wall of the bladder. This is further supported by paragraphs 0057 and 0090 of Hu wherein the device is described as having a reduced wound site and convenient implantation in a patient for improved success rates and shortened recovery time. Hu further teaches detecting, by a detector of the sensor device, an amount of light reflected by the external wall of the bladder based on the emitted light (Paragraph 0055); generating an output signal corresponding to an amount of light reflected by the external wall based on the emitted light (Paragraphs 0052-0055, 0095); and determining, by the controller, a degree of fullness of the patient’s bladder utilizing the output signal 

Claims 5-7, 9-12, 15, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok as applied to claims 1-4, 8, 13-14, 16-17 and 20, further in view of Gerber (U.S. 20070027495 A1). 
Regarding claim 5, Hu in view of Nagale and De Kok teaches all of the limitations of the system of claim 1, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach wherein the controller is configured to generate an output that is detectable by a patient when the determined degree of bladder fullness exceeds a threshold. Gerber teaches a system of measuring bladder volume including at least one of several embodiments used to notify a patient of the bladder reaching a full volume (Paragraphs 0011, 0025, and 0045). It would have been obvious one having ordinary skill in the art at the time of filing to combine the sensing system of Hu with the notification system of Gerber in 
Regarding claim 6, Hu in view of Nagale and De Kok teaches all of the limitations of the system of claim 1, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach the controller is configured to send a notification to a mobile device of a patient when the determined degree of bladder fullness exceeds a threshold. Gerber teaches a system of measuring bladder volume including at least one of several embodiments such as light, sound, or a visible display used to notify a patient of the bladder reaching a full volume (Paragraphs 0011, 0025, and 0045) via an external, wirelessly communicating programmer (Programmer 22, paragraph 0025). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the sensing system of Hu with the notification system of Gerber to send a notification to a mobile device of a patient when the determined degree of bladder fullness exceeds a threshold in order to notify a patient of a need to take action via an easily accessed, common device.
Regarding claim 7, Hu in view of Nagale and De Kok teaches all of the limitations of the system of claim 1, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach wherein the sensor device includes at least one pair of suture openings, the at least one pair of suture openings configured to affix the sensor device to the external wall of the bladder without piercing an internal wall of the bladder. Gerber teaches a system of measuring bladder volume which includes a sensor implanted on an external wall of the bladder (Sensor 16, Fig. 1; paragraph 0028) via sutures through openings in the device (Fixation holes 62, 64, 66, 68, Fig. 6; paragraph 0053 and 0072).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensor device of Hu with the suture openings of Gerber in order to securely fix the sensor to the external bladder wall to prevent movement or dislodging of the sensor which would impede function.

Regarding claim 10, Hu in view of Nagale and De Kok teaches all of the limitations of the system of claim 1, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach wherein the function performed by the urinary control apparatus includes inducing micturition. Gerber teaches the other limitations of claim 9 as well as a means of inducing micturition (Paragraph 0027) via a stimulator and controller as described in the rejection of claim 9. It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the sensing device of Hu with the ability to induce micturition of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder.
Regarding claim 11, Hu in view of Nagale and De Kok teaches all of the limitations of the system of claim 1, as described in paragraph 9 above. Gerber teaches the other limitations of claim 9 and 10 as described in their respective rejections above. Hu additionally teaches that the controller may be integrated with the urinary control apparatus (Paragraph 0098). As described above, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the sensing device of Hu, Nagale, and De Kok with the controller and stimulator of Gerber in order to use the sensor to control the 
Regarding claim 12, Hu in view of Nagale and De Kok teaches all of the limitations of the system of claim 1, as described in paragraph 9 above. Gerber teaches the other limitations of claim 9 and 10 as described in their respective rejections above. Hu additionally teaches that the controller may be separate from the urinary control apparatus (Paragraph 0098). As described above, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the sensing device of Hu, Nagale, and De Kok with the controller and stimulator of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder. As the Hu device teaches the controller may be separate from the urinary control apparatus, it would be obvious to include this limitation when modifying the device with the stimulator of Gerber such that the controller is located externally, not requiring implantation or wound healing.
Regarding claim 15, Hu in view of Nagale and De Kok teaches all of the limitations of the system of claim 14, as described in paragraph 9 above. Hu additionally teaches wherein the output signal is configured to be utilized by a controller operatively coupled to the sensor device to determine the thickness of the bladder (Abstract—different degrees of transmission and reflection occur to the detection light rays according to different urinary bladder wall thicknesses caused by different filling states of the urinary bladder). However, Hu, Nagale, and De Kok fail to teach wherein the output signal is configured to be utilized by a controller operatively coupled to the sensor device to determine when the degree of fullness of the bladder exceeds a predetermined threshold. Gerber teaches a system of measuring bladder volume including an output signal from the sensor device configured to be utilized by 
Regarding claim 21, Hu in view of Nagale and De Kok teaches all of the limitations of the method of claim 20, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach performing a function in a urinary control apparatus associated with the sensor when an electrical output of the sensor exceeds a predetermined threshold, wherein the electrical output of the sensor is related to the light scattered by the external wall of the bladder. Gerber teaches a system of measuring bladder volume including a urinary control apparatus associated with the sensor (Programmer 22, stimulator 18, Fig. 1; paragraphs 0042 and 0048) performing a function when an electrical output of the sensor exceeds a predetermined threshold (Paragraph 0099), wherein the electrical output of the sensor is related to the light scattered by the external wall of the bladder, such that a function is performed when the degree of fullness exceeds a predetermined threshold. It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the sensing device of Hu, Nagale, and De Kok with the urinary control apparatus of Gerber in order to use the sensor to control the patient’s bladder function in cases where a patient may require stimulation in order to void the bladder.
Regarding claim 22, Hu in view of Nagale and De Kok teaches all of the limitations of the method of claim 20, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach the urinary control apparatus comprises a pudendal neural stimulation device. Gerber teaches the limitations of claim 21 above as well as the use of a pudendal neural stimulation device as a urinary control apparatus (Stimulator 18, leads 20, Fig. 1; paragraph 0027). It would have been obvious to a 
Regarding claim 23, Hu in view of Nagale and De Kok teaches all of the limitations of the method of claim 20, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach the function comprises sending a notification to the patient. Gerber teaches the limitations of claim 21 above as well as a system of measuring bladder volume including at least one of several embodiments used to notify a patient (Paragraphs 0011, 0025, and 0045). It would have been obvious one having ordinary skill in the art at the time of filing to combine the sensing system of Hu, Nagale, and De Kok with the notification system of Gerber in order to send a notification to a patient based on the sensor information to allow the patient to have greater knowledge and control of the bladder control system.
Regarding claim 24, Hu in view of Nagale and De Kok teaches all of the limitations of the method of claim 20, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach the notification includes information on the degree of bladder fullness or of a need to urinate. Gerber teaches the limitations of claims 21 and 23 above as well as the notification includes information on the degree of bladder fullness or of a need to urinate (Paragraphs 0011 and 0045). It would have been obvious one having ordinary skill in the art at the time of filing to combine the sensing system of Hu, Nagale, and De Kok with the notification system of Gerber in order to send a notification to a patient when the determined degree of bladder fullness exceeds a threshold in order to alert the patient of a need to take action to avoid unplanned voiding of the bladder.
Regarding claim 25, Hu in view of Nagale and De Kok teaches all of the limitations of the method of claim 20, as described in paragraph 9 above. However, Hu, Nagale, and De Kok fail to teach wherein the function comprises electronic initiation of urination. Gerber teaches the limitations of claim 21 .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok, as applied to claims 1-4, 8, 13-14, 16-17 and 20, further in view of Lessar (U.S. Patent No. 5902326 A). 
Regarding claim 18, Hu, Nagale, and De Kok teach the limitations of claim 14, as described above in paragraph 9 of the action. However, Hu, Nagale, and De Kok do not teach an optical window, the optical window formed from sapphire. Lessar teaches an assembly for medical devices including an optical window (Fig. 1; abstract) that may be formed from sapphire (Lens 30, Fig. 3; Column 6, lines 19-20). It would have been obvious to a person having ordinary skill in the art to combine the sensor device of Hu, Nagale, and De Kok with the optical window assembly of Lessar in order to protect the light emitting source, and to have used the sapphire of Lessar for the optical window for its strength, biocompatibility, and optical clarity as explained in Lessar (Column 6, lines 21-25).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nagale, further in view of De Kok, as applied to claims 1-4, 8, 13-14, 16-17 and 20, further in view of Costello (U.S. Patent No. 8779361 B2).
Regarding claim 19, Hu, Nagale, and De Kok teach the limitations of claim 14, as described above in paragraph 9 of the action. However, Hu, Nagale, and De Kok do not teach an optical barrier positioned and configured to prevent direct transmission of light between the light source and the light detector. Costello teaches a sensor package including an optical sensor (Fig. 7; abstract) with a light source (Light emitter 16, Fig. 7; Column 4, lines 25-31) and detector (Light detector 12, Fig. 9; Column 4, lines 25-31) including an optical barrier between the source and detector to prevent direct light transmission .
Response to Arguments
Applicant's arguments filed 17 September have been fully considered but they are not persuasive. 
In response to applicant’s argument that independent claims 1 and its dependents are directed to patent-eligible subject matter as the abstract ideas are integrated into practical applications, namely a particular treatment or prophylaxis for a disease or medical condition, while applicant argues that the judicial exception is integrated into a practical application by solving a real-world problem faced by patients who have lost the ability to voluntarily control bladder function (see page 8-9 of applicant’s remarks), the claim language does not indicate this application but rather simply constitutes generating data (i.e. the generation of a degree of bladder fullness). The applicant additionally asserts that the claimed bladder monitoring system provides a technical improvement that addresses problems in the current technology; however, the arguments pertaining to improvement are not persuasive when novelty cannot be demonstrated with the recited invention. It remains to be seen how the recited invention constitutes an improvement over current art when the invention is fully anticipated by the prior art. Applicant further argues that the additional limitations relating to the sensor device of the bladder monitoring system are not well-understood, routine, or conventional and additionally go well beyond mere abstract ideas of the functions of the controller; however, the tangibility of the additional components is not a relevant consideration in the eligibility analysis.  As included above in this office action, the limitations of “a light emitter”, “a detector”, and “the controller including logic executed by 
In response to applicant’s argument the combination of Hu, Nagale, and De Kok does not disclose all of the features of claim 1, the examiner does not find the arguments persuasive. Regarding applicant’s argument that the Hu does not teach a sensor system “fixedly positionable on an external wall of the bladder without piercing an internal wall of the bladder”, and that Nagale does not disclose the entire sensor device of claim 1, including the light emitter and detector, being positionable on the external wall of the bladder, the examiner submits that the combination of Hu and Nagale would in fact . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791